Exhibit 10.10

CONFIDENTIAL

R&D, MARKETING & TECHNOLOGY LICENSE AGREEMENT

Between

CAVITATION TECHNOLOGIES, INC.

and

n.v. DESMET BALLESTRA GROUP s.a.,

　

　

May ____, 2012



1

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------

TECHNOLOGY LICENSE AGREEMENT

This TECHNOLOGY LICENSE AGREEMENT ("Agreement") is entered into and made
effective as of May __, 2012 ("Effective Date"), by and between CAVITATION
TECHNOLOGIES, INC., a Nevada corporation ("Licensor"), and n.v. DESMET BALLESTRA
GROUP s.a., a Belgian corporation ("Licensee") (the parties herein sometimes
referred to individually as a "Party" or collectively as "Parties").

P R E A M B L E

A. Licensor is a U.S. based process and product development firm which has
developed a Nano Reactor

®

Device and a Nano Reactor® System for use in Oils and Fats Processing
Facilities, and has the full rights to the Patents and Patent Application
protecting such intellectual property.



B. Licensee, together with its Affiliates, is a global engineering and equipment
supply firm engaged in the development, design and supply of process equipment
for Oils and Fats Processing Facilities, and has requested a license for the
limited purpose of development, design and supply of Nano Reactor

® Systems anywhere in the Licensed Territory which incorporates Nano Reactor®
Devices supplied by Licensor.



C. The Parties have previously entered into the Technology License Agreement
dated November 1, 2010, amended on June 1, 2011 and on September 2, 2011, and
desire to mutually terminate such agreement and to replace and supersede it in
its entirety by entering into this agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Parties agree as follows:

ARTICLE I
DEFINITIONS

1.01 Defined Terms. Unless the context shall otherwise require, capitalized
terms contained in this Agreement (including each of the Schedule thereto) shall
have the following meanings:

"Affiliate" means, with respect to either Party, a person or entity that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with that Party, with the terms
"control" and "controlled" meaning for purposes of this definition, the power to
direct the management and policies of a person or entity, directly or
indirectly, whether through the ownership of voting securities or a partnership,
membership or other ownership interest, or by contract or otherwise.

"Agreement"

means this R&D, Marketing & Technology License Agreement.



"Confidential Information" means information, data and documents (whether in
print form or capable of being digitally stored and generated), including any
formula, pattern, compilation, program, apparatus, device, drawing, schematic,
method, technique, process or data, that (a) derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other Persons that can obtain economic value
from its publication, disclosure or use, and (b) is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy.

For purposes of this Agreement, the term "Confidential Information" consists of
and includes, without limitation, the following: (1) this Agreement and the
terms and conditions contained herein, together with any notices, communications
or correspondence required or given by the Parties thereunder; (2) the Licensor
Confidential Information, and (3) the Licensee Confidential Information.

2

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------



"Gross Margin" means the amount remaining from the point of sale selling price
after deducting the value of all purchase orders for hardware incorporated in
the Nano Reactor® System, deducting a five percent (5%) of aggregate purchase
order cost contingency fee, deducting a $10,000 engineering fee, and deducting
any shipment and packaging costs to move hardware to the point of sale location.

"Inventions or Improvements" means any patentable or non-patentable invention,
discovery, technology and information of any type whatsoever, including without
limitation processes, methods, formulae, compositions, devices, operating
techniques, reactants, catalysts, technical information, knowledge, experience,
improvements, modifications, enhancements and know-how that relate to the
design, fabrication, construction, maintenance or operation of any Nano Reactor

® Device or Nano Reactor® System or in the use, practice or commercialization of
the Licensed Technology in making or aiding in the production of neutralized,
degummed or dewaxed Oils & Fats that utilizes, incorporates, derives from, or is
otherwise based on the Licensed Technology, in each case which is discovered,
made, designed, developed or acquired by Licensor or by Licensee, as the case
may be, solely or with others, or used or practiced at or in the Licensed
Technology. The term "Inventions or Improvements" includes, without limitation,
patents, patent applications, copyrights, trade secrets and Confidential
Information, and the entire scope and content of the intellectual and tangible
property included therein and produced therefrom.



"Licensed Technology" means and includes the Patents and Patent Application and
the Licensor Technical Information; provided, however, the term "Licensed
Technology" shall be limited to the rights granted to Licensee under this
Agreement and to rights granted to each Site User and shall not include any
rights with respect to the design and manufacture of any Nano Reactor

® Device or any component or part thereof.



"Licensed Territory" means and includes the following: Worldwide.

"Licensor Technical Information" means (a) all unpatented information and data
relating to the Licensed Technology and the fabrication of a Nano Reactor

® Device or operation of any Nano Reactor® System, including without limitation
all Know-How and any inventions, trade secrets, formulae, processes, methods,
technologies, operating techniques, apparatuses, reactants, catalysts and other
chemicals, chemical compounds and mixtures, that are or may be useful in
practicing the Licensed Technology, (b) the Nano Reactor® Device, and (c) all
Licensor Inventions and Improvements.



"Nano Reactor® Device" means the hydrodynamic cavitation apparatus used in the
Nano Reactor System which is covered by the Patents and Licensor Technical
Information.

"Patents" means the following patents:

- US patent n° 7,762,715 issued on July 27, 2010 for a Cavitation Generator
- US patent n° 8,042,989 issued on October 25, 2011 for a Multi-Stage Cavitation
Device

"Patent Applications" means the following process patent applications:

- US patent application N° 12/484,981 for a Method for Cavitation-Assisted
Refining, Degumming and Dewaxing of Oil and Fat and the patent that will be
granted based on this patent application, as well as their extension to any
territory.
- US patent application N° 12/883,328 for a Process To Remove Impurities From
Triacylglycerol Oil and the patent that will be granted based on this patent
application, as well as their extension to any territory.

"Nano Reactor® System" means the Nano Reactor® Device and the associated process
equipment and process automation to enable process performance.

3

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------



"Oils & Fats" means triglyceride-based substances and their subcomponents from
plant or animal origin which may be liquid or solid at room temperature.

"Oleochemicals" means fatty acid based derivatives from oils and fats such as
fatty acids, fatty alcohols, fatty acid esters , etc and which are used in for
example soaps, detergents and surfactants.

"Process Design Package" means the comprehensive design package for the Nano
Reactor® System, including without limitation, drawings, schematics, flow
charts, diagrams and documents depicting process design; piping and
instrumentation diagrams; process data sheets for equipment; instrumentation
data sheets; safety value data sheets; logic diagrams; graphic displays;
performance data; and technical or operating manuals; in each case which are in
tangible print or that are or may be electronically stored and retrieved by any
means and relate to the design, fabrication, construction, installation,
operation and maintenance of the Nano Reactor® System.

"Nano Reactor® Device Fees & Payment Schedule"

means the schedule established and signed by both Parties according to the
template in Exhibit B. Such schedule can be adapted by mutual agreement of the
Parties.



"Nano Reactor® System Pricing Targets"

means the schedule established and signed by both Parties according to the
template in Exhibit C. Such schedule can be adapted by mutual agreement of the
Parties.



"Secrecy & Non-Disclosure Agreement" means the Secrecy & Non-Disclosure
Agreement executed by and between the Parties on December 4, 2009.

"Site User" means the final client operating a Nano Reactor® System.

"Sold" means that Licensee has received from a Site User a confirmed order,
downpayment, and when incorporated in the confirmed order, a confirmed letter of
credit for the sale of a Nano Reactor® System

"Oils and Fats Processing Facilities""

means any plant or facility located at a geographic site or location within the
Licensed Territory which is designed, constructed and is or will be operated for
the purpose of processing plant Oils & Fats and/or Oleochemicals.



ARTICLE II
LICENSOR GRANT TO LICENSEE

2.01 Scope of Grant. (a) Subject to the terms and conditions of this Agreement,
Licensor grants to Licensee a limited, exclusive license and right, including
related Improvements and Inventions, to:

(1) Market, sell and supply Nano Reactor

® Systems incorporating Nano Reactor® Devices that are (A) operated by Site
Users for the sole purpose of producing and/or processing plant Oils & Fats, or
Oleochemicals, including without limitation aiding in or facilitating the
production of neutralized, degummed or dewaxed Oils & Fats, either as
stand-alone units or in connection with the operation of Oils and Fats
Processing Facilities, or in connection with other processes involving or
relating to Oils & Fats or Oleochemcials, and (B) located within the Licensed
Territory;



(2) Include or incorporate the Nano Reactor

® Systems into Oils and Fats Processing Facilities for the purpose of
integrating Nano Reactor® Systems into or part of Oils and Fats Processing
Facilities or any process or processing equipment comprising a part thereof;
will be installed and operated by Site Users within the Licensed Territory for
the sole purpose of making or aiding in the refinement of plant

4

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------



Oils & Fats or Oleochemicals, including without limitation the production of
neutralized, degummed or dewaxed Oils & Fats, either as stand-alone Nano Reactor

® Systems or in connection with or as part of any Oils & Fats Processing
Facility or other Oils & Fats processes.



(3) Assist Site Users in the inspection, installation, testing, startup,
operation and maintenance of each Nano Reactor

® System and Nano Reactor® Device.



(b) Except as provided under this Agreement, the marketing rights and license
granted to Licensee under this Agreement shall not include any design,
fabrication or manufacturing rights in or to the Nano Reactor

® Device, or any part thereof.



(c) In no event shall Licensor market directly to any competitor of Licensee
without written consent of Licensee.

2.02 Limitations; Prohibitions. (a) For applications other than processing or
treatment ofOils & Fats or Oleochemicals, Licensor hereby retains the right to
(1) design, fabricate, construct, operate, sell and market Nano Reactor

® Devices within the Licensed Territory, and (2) grant to any Person any license
or right to design, fabricate, construct, operate, sell and market Nano Reactor®
Devices in the Licensed Territory.



2.03 Extension to Affiliates. Licensor agrees to grant and does hereby grant to
the Licensee the right to extend to Licensee's Affiliates all the rights of
Licensee under this Agreement, provided that the Licensee's Affiliate concerned
agrees to observe and be bound by all of the obligations of Licensee under this
Agreement.

ARTICLE III
ORDERS, DELIVERY AND START UP

3.01 Nano Reactor® Device Orders. (a) Subject to the conditions of this
Agreement, Licensee shall be entitled to order from Licensor one or more Nano
Reactor® Devices that will be integrated into

Nano Reactor® Systems installed at or incorporated or otherwise integrated into
Oils and Fats Processing Facilities designed, and/or supplied and/or erected,
and sold by Licensee. Each such purchase order shall include the information
requested or called for in Exhibit A hereto (each a "Confirmed Order"). Licensee
shall submit a separate Confirmed Order for each Nano Reactor® Device.



3.02 Delivery of Nano Reactor® Device(s). Licensor will ship to Site User or
Licensee, as specified in the Confirmed Order, the Nano Reactor® Device
requested in the Confirmed Order within ninety (90) days after Licensor receives
both a Confirmed Order and down payment as per article 7.02 of the present
Agreement.



3.03 Quality Control; Manuals. Licensee and Site User shall follow and
diligently adhere to all procedures, instructions, specifications and guidelines
provided by Licensor with respect to installation and operation of each Nano
Reactor® Device and in any technical or user manuals developed or prepared by
Licensor and Licensee on a joint and cooperative basis. Licensee shall provide
and deliver to each Site User Licensor's current technical or user manual upon
handover of each Nano Reactor® Device to the Site User(s).

5

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------

ARTICLE IV


TECHNICAL ASSISTANCE AND SUPPORT

4.01 Scope and rate of Services. Licensor shall, upon request, provide to
Licensee any consultation, technical assistance and support services that
Licensee may reasonably request from time to time in (a) installing, operating
or troubleshooting for any Nano Reactor® Device, (b) testing, startup or
maintenance of any Nano Reactor® Device or any problems associated therewith,
and (c) providing training to representatives, contractors or employees of
Licensee and/or any Site User. Technical assistance and support services shall
be charged at the rate of $1000.00 per day on site, together with payment or
reimbursement of reasonable and justified costs and expenses as specified
therein. Reasonable expenses of Licensor's representatives engaged in technical
assistance conducted away from Licensor's offices, including airfare, meals and
lodging, shall be paid and supported by the requesting company, i.e. the
Licensee or the Site User, as the case may be.

4.02 Training Expenses. All expenses of Licensee's (and any Site User's)
employees or representatives in attending any training session conducted by
Licensor shall be the responsibility of Licensee or Site User, as the case may
be.

ARTICLE V
INVENTIONS OR IMPROVEMENTS

5.01 Inventions or Improvements. Each Party agrees to promptly disclose to the
other, all Inventions or Improvements, invented, discovered or developed and in
a stage of development potentially suitable for evaluation, testing or
commercial use in the processing of Oils & Fats or Oleochemicals.

5.02 Ownership and Patentability. (a) In case of Invention and Improvement
related to a Nano Reactor

® Device or apparatus similar thereto, or to a Nano Reactor® System or process
similar thereto, where the inventors are employed solely by the Licensor,
Licensor shall during a period of ninety (90) days from disclosure to the other
Party, file patent applications with respect thereto in its own name and at its
own expense, and take such other steps required or necessary to protect its
rights in such Invention or Improvement, and incorporate such intellectual
property into the present Agreement, with no extra costs for the Licensee..



(b) In case of Invention and Improvement related to a new patentable process
that can be utilized only in the processing of Oils & Fats or Oleochemicals and
that is not in conflict with the Licensor current patent filings and claims,
where the inventors are employed partly by the Licensee and partly by the
licensor, the parties shall jointly proceed, prepare and file any such patent
application without delay. Each Party shall bear 50% of the costs related to the
patent filing, and of subsequent fees. If one Party does not want to file such
patent application while the other does, the latest shall be entitled to file
the patent application in its own name and at its own expense. For the purpose
of this provision, failure to answer positively a patent application request
from the other party during 30 calendar days, or to pay the related fees within
reasonable time period shall be considered as a waiver to its patent rights, and
shall allow the other Party to file alone the patent application in its own name
and at its own expenses. The Parties acknowledge that such intellectual property
is automatically incorporated into the present Agreement, with no extra costs
for the Licensee.

(c) In the case of all Inventions and Improvements Licensor, and Licensee when
applicable, shall file a patent application at least in the United States Patent
and Trademark office, the Argentine Patent and Trademark office, and a Patent
Cooperation Treaty application covering the countries of Brazil, England,
France, Germany, and Malaysia.

(d) Both Parties shall, upon the other Party's request, take such actions and
execute all documents, and cause its employees and contractors to take all
actions and execute all documents, as are necessary or appropriate to implement
the provisions of this Article V (including the registration of any

6

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------



relevant license in any relevant register) and shall assist the other Party in
the preparing, filing, prosecuting and assigning patents, patent applications,
copyrights and other intellectual property rights and in otherwise securing
their protection.

ARTICLE VI
OWNERSHIP OF PROPERTY; PATENT FILINGS

6.01 Ownership of Property. (a) Without prejudice of article V, nothing in this
Agreement shall be construed or interpreted as assigning or transferring any
portion or aspect of each Party's ownership to any intellectual property right.



6.02 Patents and Patent Application. The Licensor warrants that he is and will
remain, at least until the end of the present Agreement, the sole owner of the
Patents and Patent Applications. The Licensor shall not assign the Patents
and/or Patent Applications in whole or in part to any third party that could
inhibit the execution of this Agreement in any manner whatsoever, and shall pay
all necessary fees to ensure their validity, at least until the termination of
the present Agreement. In addition, the Licensor shall use its best efforts to
extend their validity at least to the following territories: United States,
Germany, England, Brazil, Argentina and Singapore, unless specifically agreed
otherwise in writing by Licensee. It is acknowledged by the Licensee that the
statute of limitations for extension to all of the above listed countries is no
longer possible for the Patents and the Patent Applications, notwithstanding
however, Licensor shall not be relieved of its duties to pursue such coverage
where possible.

6.03 Rights granted to the Site User. Notwithstanding any other provisions, the
Site User buying a Nano Reactor

® System incorporating a Nano Reactor® Device is automatically granted by the
Licensor a non exclusive and irrevocable license to use such Nano Reactor®
System incorporating a Nano Reactor® Device for a specifically defined process
without limitation of time. Such License, however, starts when the Site User has
paid the fees related to said Nano Reactor® System incorporating a Nano Reactor®
Device.



6.04 Intellectual property rights on the Nano Reactor

® Device or Nano Reactor® System. Licensor shall indemnify Licensee and Site
User against any claims or suits which may be made against the Licensee and/or
Site User in respect of any infringement of any right protected or which ought
to be protected by patent, design, copyright or trade mark resulting from the
sale or the use of a Nano Reactor® Device or Nano Reactor® System or technical
information supplied pursuant to this Agreement. The Licensee and/or Site User
shall be entitled to pass on any such claim described above and made against him
to the Licensor for necessary legal action and/or settlement.



ARTICLE VII
FEES AND PAYMENT

7.01 The target pricing for a Nano Reactor

® System incorporating a Nano Reactor® Device sold by the Licensee to a Site
User is defined in Nano Reactor® System Pricing Targets. Licensee reserves the
right to increase from the target pricing, or discount the target pricing up to
ten percent (10%). Discounts exceeding ten percent (10%) require the approval of
Licensor.



7.02 For each Nano Reactor

® Device purchased by the Licensee from the Licensor, the Licensor shall be
entitled to: (a) Fees as outlined in Nano Reactor® Device Fees & Payment
Schedule.



(b) Payment terms. The downpayment shall be paid by the Licensee to the
Licensor, within ten (10) working days from the later of; 1) the Nano Reactor

® System being Sold, and 2) the receipt of the Licensor invoice for the correct
amount. The payment upon shipment shall be paid by the Licensee to the Licensor,
within ten (10) working days from the later of; 1) total payment by the Site
User of the agreed balance payment upon shipment, and 2) the receipt of the
Licensor invoice for the correct amount.



7

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------



7.03 For each Nano Reactor

® System incorporating a Nano Reactor® Device sold by the Licensee to a Site
User, the Licensor shall be entitled to: (a) Fees equivalent to a fifty percent
(50%) share of the Gross Margin of the Nano Reactor® System.



(b) Payment terms. One hundred percent (100%) of this fee shall be paid by the
Licensee to the Licensor within the 10 working days from the later of; 1) the
payment by the Site User of the agreed final payment, and 2) the receipt of the
Licensor invoice for the correct amount.

7.04 Payment Procedure. All fees and other amounts payable by Licensee to
Licensor or Licensor to Licensee under this Agreement shall be exclusive of
sales, use or other taxes imposed by any applicable law or regulations as a
result of the payments under this Agreement, other than any withholding tax or
taxes based upon Licensor's net income.

7.05 Advance Payment Procedure. The Parties agree that Licensee, when required
based on the formula below, shall pay to the Licensor an advance payment
according to the following formula: (U.S. $125,000 x M) - AP, where; "M" is the
number of full months expired since the signing of the present Agreement, and;
"AP" is the total accumulated amount of fees paid by Licensee to Licensor since
the signing of the present contract per Article VII, paragraphs 7.02 and 7.03.
If the result of the application of the formula is negative, the Licensee shall
not pay anything. If the result of the formula is positive, the Licensee shall
pay an advance payment corresponding to the result on the first day of the month
following the calculated period, advanced payments will be deducted from later
fee payments from Licensee to Licensor.

7.06 Adaptation of the fees for sales on territories not covered by the Patents
nor Patent Applications. If the fees and payment conditions as per article VII
of the Agreement do not allow Licensee to offer, sell and market at competitive
commercial conditions on a territory not

covered by the Patents nor Patent Applications, Parties shall meet and try to
find a commercial workable solution. In case no commercial workable solution can
be found, Licensee shall be free to offer, sell and market other technologies on
said territory.



ARTICLE VIII
ASSIGNMENTS AND TRANSFERS

8.01 Non-Transferability. During the term of this Agreement, neither Party shall
be entitled to assign, convey, sell or otherwise transfer this Agreement or any
interest therein to any person without the prior written consent of the other
Party. Any attempted conveyance, transfer, sale, encumbrance or assignment of
this Agreement, either in whole or in part, by either Party shall be null and
void.

ARTICLE IX
DURATION AND TERMINATION

9.01 Term and Duration. This Agreement shall become effective as of the
Effective Date and shall continue in full force and effect for an initial period
of three (3) years from and after the Effective Date.

9.02 Early termination for economical reason. Each year, on August 1, the
Licensee shall be entitled to terminate the present agreement upon prior notice
given at the latest on June 1 of the same year should Licensee and its
Affiliates have failed to convert a minimum of 6 Nano Reactor

® Systems to Sold status during the preceding period Of June 1 to May 31. All
fees associated with Nano Reactor® Systems sold by Licensee before termination
shall be paid to Licensor according to the present Agreement. The advance
payment as stated at article 7.05 shall cease to be due as from termination, and
all advance payments already paid shall be deducted from later payments from
Licensee to Licensor.



8

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------



9.03 Early termination due to reduction of the scope of the Patents or Process
Patent Applications. The Licensee shall be entitled to immediately terminate the
present Agreement in case of breach of article 6.02, or in case the claims of
current US patent application N° 12/484,981 and

US patent application N° 12/883,328 are not granted as such or are canceled, in
such a way the patent that will be granted on basis of US patent application N°
12/484,981 does not usefully cover the Nano Reactor® System"



In case of breach of article 6.02, Licensor shall, within 30 days from the
termination, pay to Licensee 3.000.000,00 $ damages, without prejudice of the
Licensee to claim a higher amount in the framework of an arbitration as per
article 14.02. Parties expressly acknowledge that such amount is the minimum
amount of damages suffered by Licensee from the breach of article 6.02.

9.04 Termination for Material Default. (a) Upon Licensor's notice to Licensee of
any material default under this Agreement, the Parties shall, within thirty (30)
days, attempt to resolve any differences between them and to cure any such
default that exists or may exist under this Agreement. If a material default
hereunder continues for a period of ninety (90) days following Licensor's notice
of such default to Licensee without being cured or corrected, Licensor shall
have the right to terminate this Agreement upon notice to Licensee. The
expiration or termination of this Agreement under this Article 9.04 shall not
relieve Licensee of its obligations to account for and pay all amounts due
Licensor under this Agreement, without prejudice of the right of the Licensee to
suspend payments towards the Licensor in case the latest is liable for damages
caused to Licensee and/or Site User.

9.05 Effect of Expiration/Termination.

(a) Termination of this Agreement under article IX or otherwise shall not affect
any rights granted to Site Users that are in full compliance with the terms of
this Agreement as of the date of any such termination.

(b) Termination of this Agreement under article IX or otherwise shall not
preclude any Party from pursuing or enforcing any claim it may have for damages
or otherwise on account of any default by any Party.

(c) During ten (10) years as from termination of this Agreement under article IX
or otherwise, Licensor and its Affiliates shall continue to provide Licensee and
its Affiliates with Nano Reactor

® Devices and/or the right to supply Nano Reactor® Systems at competitive
conditions, on a non-exclusive basis.



(d) During a period of ten (10) years as from termination of this Agreement
under article IX or otherwise, Licensee and its Affiliates shall agree not to
purchase competing hydrodynamic cavitation technology for Oils & Fats and
Oleochemical applications as long as Licensor is capable of performing as per
this Agreement, and provided the conditions proposed by the Licensor allow the
Licensee to offer, sell and market at competitive conditions, from a commercial
and technological point of view.

ARTICLE X
CONFIDENTIALITY AND NON- DISCLOSURE

10.01 Confidentiality and Non-Disclosure. Each of the Parties agrees that any
Confidential Information developed or acquired by either Party or disclosed or
made available to a Party (or its Affiliates) by the other Party at any time
prior to or during the term of this Agreement, shall be kept strictly
confidential and protected in accordance with the Secrecy & Non-Disclosure
Agreement, without prejudice of article V of the present Agreement.

9

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------

ARTICLE XI
USE OF NAMES, MARKS AND LOGOS

11.01 Licensor's Name, Marks and Logos. During the term of this Agreement,
subject to Section 11.01, Licensee shall be entitled to use Licensor's name,
marks and logos in materials prepared or used by Licensee to advertise, promote
or market the Nano Reactor

® System incorporating a Nano Reactor® Device under and within the scope of the
rights and license granted to Licensee under this Agreement. It is specifically
noted that Licensor has the following marks as registered trademarks in the U.S.
Patent and Trademark Office:



- Nano Reactor®
- CTi Nano Neutralization®

Licensee shall not publish, use or refer to Licensor's name, marks or logos in
any manner that would diminish, dilute or compromise its/their commercial value.

ARTICLE XII

NOTICES



12.01 Notices. Any notice, payment, request, demand or other communication
hereunder shall be in writing and shall be deemed to have been duly given when　
(i) delivered personally to the Party to be notified; or (ii) upon delivery or
transmittal if sent by facsimile transmission with confirmation that the
facsimile message was received by the facsimile machine of the Party to be
notified, (iii) upon delivery if sent by a overnight carrier; or (iv) five
business days after sent by registered or certified mail, postage paid, to the
party to be notified, at the address set forth below.　 Either Party may change
its address, facsimile number or representative upon written notice to the other
Party.

(a) If to Licensor:

(b) If to Licensee:

Cavitation Technologies, Inc.
10019 Canoga Avenue
Chatsworth, California 91311 USA
Telephone: (818) 718-0905
Telefax: (818) 718-1176
Attn: Todd J. Zelek, CEO

n. v. Desmet Ballestra Group s.a.
Minervastraat, 1 - B-1930
Zaventem, Belgium
Telephone: +32 .2. 716 .11.11
Telefax: +32 2 716 11 09
Attn: Marc Kellens, Group Technical Director

ARTICLE XIII
LIABILITIES

13.01 Licensor's Warranties; Limitations.

(a) Licensor warrants that, at the time each Nano Reactor

® Device is delivered to Licensee or a Site User, as the case may be, such
device will perform in accordance with the performance specifications as defined
in the Licensee's confirmed order to Licensor. Reference Exhibit A.



(b) If, at any time during a twenty-four months period after startup of any Nano
Reactor

® Device, it is discovered that the Nano Reactor® Device (or any component or
part thereof) does not meet the foregoing warranties, Licenser shall, at no cost
to Licensee, promptly perform or arrange for the performance of any remedial
work or services required to make the Nano Reactor® Device conform to such
warranties. After this twenty-four months period, Licensor will either enable
the Site User to buy a replacement Nano Reactor® Device for the replacement fee
value outline in Nano Reactor® Device Fees & Payment Schedule, or enable the
Site User to sign up for an extended warranty program at competitive conditions.



10

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------



13.02 Limitation on Damages. (a) Except for infringement of article 6 and 10 of
the present Agreement, or when expressly set forth in the present agreement,
neither party shall have any liability to the other party for any indirect or
consequential damages, including without limitation, lost profits or savings.

(b) Except for infringement of article 6 and 10 of the present agreement, or
when expressly set forth in the present agreement the aggregate liability of
both parties for any reason and upon any claim or cause of action based on or
arising out of the delivery of Nano Reactor

® System or a Nano Reactor® Device shall be limited to the aggregate amount of
any kind due to Licensor under the concerned agreement.



ARTICLE XIV
GOVERNING LAW AND DISPUTE RESOLUTION

14.01 Governing Law. This Agreement and all amendments hereto shall be governed
by and construed under the laws of the State of California (USA).

14.02 Dispute Resolution. (a) In the event of any claim, controversy or dispute
between the Parties arising out of or in any way relating to this Agreement
(each a "Dispute"), the Parties shall make a good faith effort to resolve the
Dispute amicably through settlement and compromise. If the Parties are unable to
resolve a Dispute, the Dispute shall be finally and exclusively resolved by
binding arbitration administered by the American Arbitration Association ("AAA")
under its Commercial Arbitration Rules and the AAA Optional Rules for Emergency
Measures of Protection (the "AAA Rules"). Unless otherwise agreed by the Parties
in writing, arbitration of Disputes shall be conducted at the AAA's offices in
Los Angeles, California.

(b) The decision or award of the arbitrators shall be in writing and shall state
their detailed reasoning for the award. Discovery of evidence shall be conducted
expeditiously by the Parties, bearing in mind the Parties' desire to limit
discovery and to expedite the decision or award of the arbitrators at the most
reasonable cost and expense of the Parties. Judgment upon an award rendered
pursuant to such arbitration may be entered in any court having jurisdiction or
application may be made to such court for a judicial acceptance of the award
and/or an order of enforcement, as the case may be.

(c) Each Party shall pay all its own costs and expenses incurred in any such
arbitration/litigation, including attorneys' fees and the fees and expenses of
its experts and witnesses.

(d) Notwithstanding article 14.02 (a), any Party sued by a third party before an
arbitral tribunal or before the court and tribunal of any country can summon the
other Party before such jurisdiction if there are reasons to believe the latest
is responsible or liable for part or the whole of the claim issued by the third
party.

ARTICLE XV
ADDITIONAL PROVISIONS

15.01 Amendment and Waiver. This Agreement may be amended, and waivers under
this Agreement may be granted, only by a written instrument signed by both
Parties. Failure of either Party, at any time or from time to time, to exercise
any of its rights under this Agreement or to insist upon strict performance of
the other Party's obligations hereunder shall not be deemed a waiver of or to
limit any of such rights or obligations with respect to any subsequent
occurrence.

15.02 Invalidity. Should any part or provision of this Agreement be held
unenforceable or in conflict with the laws of the United States of America or
any state thereof, or of any foreign country, the validity of the remaining
parts or provisions shall not be affected by such decision or holding.

11

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------



15.03　　Relationship of Parties.　 Nothing in this Agreement shall be deemed to
create an agency, joint venture, partnership, franchise or similar relationship
between the Parties.　 Each Party shall conduct all business in its own name as
an independent contractor and neither Party shall be liable for the
representations, acts, or omission of the other Party.

15.04　　Agents.　 In order to optimize the sale of Nano Reactor

® Systems, Licensee and Licensor shall agree on a list of agents (the "Agents"),
such list being modified upon written agreement of the Parties. Those Agents
shall be bound to Licensee by a written agreement approved by Licensor.　Agents
will only contact approved facilities, using exclusively proposals generated by
Licensee. Licensor shall be responsible for payment of any such Agent fees.



15.05 Integration. This Agreement, together with the Secrecy & Non-Disclosure
Agreement, embodies the entire agreement of the Parties and merges all prior
oral and written agreements between the Parties with respect to subject matter
hereof. No stipulation, agreement, representation or understanding of the
Parties shall be valid or enforceable unless contained in this Agreement or the
Secrecy & Non-Disclosure Agreement, or in a subsequent written agreement signed
by the Parties.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date(s)
set forth below.

Licensor
CAVITATION TECHNOLOGIES, INC.

By: /s/ Todd Zelek
Name:
Title: CEO
Date: May 14, 2012

Licensee
N.V. DESMET BALLESTRA GROUP S.A.

By: /s/Marc Kellens, b.v.b.a
Name:
Title: Member of Executive Committe
Date: May 14, 2012

By: /s/Olivier Hanne, s.p.r.l.
Name:
Title: Member of Executive Committee
Date: May 14, 2012

12

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------

EXHIBIT A



CONFIRMED ORDER DATA



Date:

Purchase Order Number:

Supplier:

Cavitation Technologies, Inc.
10019 Canoga Avenue
Chatsworth, California 91311 USA
Attn: Mr. Todd J. Zelek, CEO

Re: Technology License Agreement dated _______, 2012

Item:

Nano Reactor® Device, for hydrodynamic cavitation of ______ kg/hr of
____________________ oil at __ °C temperature with ___ % moisture at a pressure
drop of 900-1000 psig. Device to be enclosed in a stainless steel housing with
[ANSI or DIN] process connections and lugs for support of weight. Unit to be
prepared and packed for export shipment. Outline drawing required within 30 days
of order. Operating manual required prior to shipment.

Quantity:

One (1)

Price:

U.S. $ ___________, F,O.B. Chatsworth, CA

Payment Terms:

[as per Nano Reactor® Device Fees & Payment Schedule]

Notes:

Purchased under terms and conditions of Technology License Agreement dated
_______, 2012

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------

EXHIBIT B

NANO REACTOR

®

DEVICE FEES & PAYMENT SCHEDULE





NANO NEUTRALIZATION APPLICATION - NEW PLANTS

Fees:

200 TPD $ X Ex Works, Chatsworth, CA

250 TPD $ X Ex Works, Chatsworth, CA

300 TPD $ X Ex Works, Chatsworth, CA

350 TPD $ X Ex Works, Chatsworth, CA

400 TPD $ X Ex Works, Chatsworth, CA

500 TPD $ X Ex Works, Chatsworth, CA

600 TPD $ X Ex Works, Chatsworth, CA

700 TPD $ X Ex Works, Chatsworth, CA

800 TPD $ X Ex Works, Chatsworth, CA

900 TPD $ X Ex Works, Chatsworth, CA

1000 TPD $X Ex Works, Chatsworth, CA

1100 TPD $X Ex Works, Chatsworth, CA

1200 TPD $X Ex Works, Chatsworth, CA

Payment Schedule:

50% downpayment
50% payment on delivery

NANO NEUTRALIZATION APPLICATION - PLANT RETROFITS

Fees:

200 TPD $ X Ex Works, Chatsworth, CA

250 TPD $ X Ex Works, Chatsworth, CA

300 TPD $ X Ex Works, Chatsworth, CA

350 TPD $X Ex Works, Chatsworth, CA

400 TPD $X Ex Works, Chatsworth, CA

500 TPD $X Ex Works, Chatsworth, CA

600 TPD $X Ex Works, Chatsworth, CA

700 TPD $X Ex Works, Chatsworth, CA

800 TPD $X Ex Works, Chatsworth, CA

900 TPD $X Ex Works, Chatsworth, CA

1000 TPD $X Ex Works, Chatsworth, CA

1100 TPD $X Ex Works, Chatsworth, CA

1200 TPD $X Ex Works, Chatsworth, CA

Payment Schedule:

25% downpayment

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------



75% payment on delivery

NANO NEUTRALIZATION APPLICATION - REPLACEMENT REACTORS

Fees:

200 TPD $ X Ex Works, Chatsworth, CA

250 TPD $ X Ex Works, Chatsworth, CA

300 TPD $ X Ex Works, Chatsworth, CA

350 TPD $ X Ex Works, Chatsworth, CA

400 TPD $X Ex Works, Chatsworth, CA

500 TPD $X Ex Works, Chatsworth, CA

600 TPD $X Ex Works, Chatsworth, CA

700 TPD $X Ex Works, Chatsworth, CA

800 TPD $X Ex Works, Chatsworth, CA

900 TPD $X Ex works, Chatsworth, CA

1000 TPD $X Ex Works, Chatsworth, CA

1100 TPD $X Ex Works, Chatsworth, CA

1200 TPD $X Ex Works, Chatsworth, CA

Payment Schedule:

50% downpayment
50% payment on delivery

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------

EXHIBIT C

NANO REACTOR

® SYSTEM PRICING TARGETS





NANO NEUTRALIZATION APPLICATION - NEW PLANTS

Pricing target established at approximately a 1-year payback on acid and caustic
savings.

200 TPD $ XEx Works, Chatsworth, CA

250 TPD $X Ex Works, Chatsworth, CA

300 TPD $X Ex Works, Chatsworth, CA

350 TPD $X Ex Works, Chatsworth, CA

400 TPD $X Ex Works, Chatsworth, CA

500 TPD $X Ex Works, Chatsworth, CA

600 TPD $X Ex Works, Chatsworth, CA

700 TPD $X Ex Works, Chatsworth, CA

800 TPD $X Ex Works, Chatsworth, CA

900 TPD $X Ex Works, Chatsworth, CA

1000 TPD $X Ex Works, Chatsworth, CA

1100 TPD $X Ex Works, Chatsworth, CA

1200 TPD $X Ex Works, Chatsworth, CA

NANO NEUTRALIZATION APPLICATION - PLANT RETROFITS

Pricing target established at approximately a 1.5-year payback on 0.2% yield
increase plus acid and caustic savings.

200 TPD $X Ex Works, Chatsworth, CA

250 TPD $X Ex Works, Chatsworth, CA

300 TPD $X Ex Works, Chatsworth, CA

350 TPD $X Ex Works, Chatsworth, CA

400 TPD $X Ex Works, Chatsworth, CA

500 TPD $X Ex Works, Chatsworth, CA

600 TPD $X Ex Works, Chatsworth, CA

700 TPD $X Ex Works, Chatsworth, CA

800 TPD $X Ex Works, Chatsworth, CA

900 TPD $X Ex Works, Chatsworth, CA

1000 TPD $X Ex Works, Chatsworth, CA

1100 TPD $X Ex Works, Chatsworth, CA

1200 TPD $X Ex Works, Chatsworth, CA

 

         CTI Initials ______ DB Initials _________

--------------------------------------------------------------------------------

